UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7023



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


BERNARD NATHANIEL CHRISTIAN,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, District Judge.
(1:03-cr-00351; 1:07-cv-00229)


Submitted:   February 28, 2008            Decided:   March 5, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Nathaniel Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bernard Nathaniel Christian appeals the district court’s

order denying his motion for return of property.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.        United States

v. Christian, Nos. 1:03-cr-00351; 1:07-cv-00229 (D. Md. Jan. 24,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -